945 F.2d 417
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Arturo S. GARINGALAO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3233.
United States Court of Appeals, Federal Circuit.
Sept. 18, 1991.

Before NIES, Chief Judge, and RICH and LOURIE, Circuit Judges.
DECISION
PER CURIAM.


1
Arturo S. Garingalao (Garingalao) appeals from the September 13, 1990 Initial Decision of the Administrative Judge (AJ) in Docket No. SE08319010437, which became the final decision of the Merit Systems Protection Board (Board) when it denied review on January 24, 1991.   We dismiss for lack of jurisdiction.

OPINION

2
Section 7703(b)(1) of Title 5, U.S.C. requires that "any petition for review [by the United States Court of Appeals for the Federal Circuit] must be filed within 30 days after the date the petitioner received notice of the final order or decision of the Board."   The record in this case indicates that Garingalao received the Board's final order on February 6, 1991.   However, Garingalao's petition for review was not filed (i.e., received by this court) until March 14, 1991, more than 30 days later.   Thus, the petition is untimely and we lack jurisdiction to consider it.


3
Even assuming jurisdiction existed, we see no error in the AJ's decision on the merits.   No evidence exists in the record before us to indicate that Garingalao was ever employed by the U.S. Government in a civilian position covered by the Civil Service Retirement System.   Though Garingalao may have been employed by private companies under contract to the U.S. Government, such employment does not qualify him for a retirement annuity under the Civil Service Retirement Act.